 



Exhibit 10.01

INTUIT INC.
INCENTIVE PLAN FOR LEADERS
Effective August 1, 2001



1.    Overview: Intuit’s Incentive Plan for Leaders (IPL) is Intuit’s cash bonus
incentive program for key employees. It replaces the Annual Variable Bonus Plan
(AVP). The IPL is a program under which Intuit pays discretionary cash bonus
awards to select employees. Bonus awards under the IPL are paid annually. The
amount of a bonus award is based upon the employee’s bonus target and
performance during the fiscal year and the bonus pool made available for
payments under the IPL for the applicable fiscal year.   2.    Purposes: The IPL
is a component of Intuit’s overall strategy to pay its employees for
performance. The purposes of IPL are to: (a) motivate key employees by tying
compensation to performance; (b) reward exceptional performance that supports
overall Intuit objectives; and (c) attract and retain top performing employees.
  3.    Effective Date: The IPL is effective with Intuit’s 2002 fiscal year that
begins August 1, 2001.   4.    Eligibility: Intuit’s Director of Total Rewards,
in consultation with Intuit’s President and Chief Executive Officer and other
senior management, determines which employees are eligible to participate in the
IPL. Those employees who are determined to be eligible for bonus awards under
the IPL are called “Participants.” Participants in the IPL are not eligible to
simultaneously participate in Intuit’s Performance Sharing Plan or any other
bonus or cash incentive plan, unless the Director of Total Rewards otherwise
specifically approves such participation in writing. An employee must be hired
or otherwise become eligible for a bonus award under the IPL for that fiscal
year.   5.    Plan Year: The IPL operates on a fiscal year basis, August 1
through July 31.   6.    Bonus Awards: Bonus awards are discretionary payments.
There is no minimum award or guaranteed payment. Bonus awards are paid based on
the fiscal year. A bonus award is calculated with reference to the Participant’s
bonus target and performance for the fiscal year and the bonus pool made
available for bonus awards under the IPL for the fiscal year.



        a.    Bonus Targets: Bonus targets are established as a percentage of a
Participant’s base salary.



i.    When an employee becomes a Participant he or she is advised of his or her
bonus target for the fiscal year.

 



--------------------------------------------------------------------------------



 





ii.    Following the beginning of each fiscal year, each Participant is advised
of his or her bonus target by the executive leader of the Participant’s business
or functional unit or the executive leader’s designee.   iii.    The
Compensation Committee establishes individual bonus targets for Executive
Officers (as defined in the Charter of the Compensation Committee of the Board
of Directors) and other Intuit officers. Bonus targets for other employees are
established by the Director of Total Rewards in consultation with Intuit’s
President and Chief Executive Officer, the employee’s manager and the individual
responsible for the business unit or division thereof or functional unit or
division thereof in which the employee works and that unit or division’s HR
director.   iv.    Intuit may establish bonus target guidelines for each fiscal
year. A Participant’s bonus target for a fiscal year may be based upon a variety
of factors, including but not limited to, his or her salary, position or level.
A bonus target does not guarantee that a bonus award will be made at that rate.



        b.    Determination of a Bonus Award Amount



i.    The amount of a bonus award to a Participant who is an Executive Officer
(as defined in the Charter of the Compensation Committee of the Board of
Directors) or other Intuit officer is determined by the Compensation Committee.
The amount of a bonus award to a Participant who is not an officer is determined
by the executive leader of the Participant’s business or functional unit and
Intuit’s President and Chief Executive Officer in consultation with the
Participant’s direct manager and the Director of Total Rewards.   ii.    A
Participant’s bonus award is linked to an assessment of the Participant’s total
job performance for the fiscal year. Factors that may be considered, include but
are not limited to, what the Participant does to advance Intuit’s success and
how the Participant does it, especially leadership, balance of short-term
actions with long-term goals, resource allocation and maintenance by the
Participant of focus on Intuit while prioritizing the needs of customers,
employees and stockholders.   iii.    There is neither a minimum nor maximum
amount of a bonus award that may be paid to a Participant for a fiscal year. A
bonus award amount may be prorated for those Participants who are eligible to
participate in the IPL for less than a full fiscal year.

 



--------------------------------------------------------------------------------



 





        c.    When Bonus Awards are Paid: The timing for payment of a bonus
award is determined by Intuit’s Director of Total Rewards in consultation with
Intuit’s President and Chief Executive Officer and other senior management. A
Participant must be on Intuit’s or an approved subsidiary’s payroll on the day
the bonus award is paid to receive a bonus payment. Intuit may make exceptions
to this requirement in its sole discretion. A Participant has no right to a
bonus award until it is paid. Notwithstanding the foregoing, in the event of an
administrative error in the calculation or payment of a bonus award to a
Participant, Intuit reserves the right to seek recovery from a Participant of an
erroneously paid excessive bonus amount.



7.    Unfunded: The IPL is not funded. Bonus awards, if any, are made from the
general assets of Intuit. Intuit determines the amount of funds it would like to
make available for bonus awards based on Intuit’s performance for the fiscal
year. Intuit’s performance for this purpose may be measured in a number of ways,
including but not limited to: financial measures, such as revenue and operating
income; qualitative measures, such as accomplishments to position Intuit for the
future; the year’s market conditions; stockholder returns and progress of
Intuit’s business model. Intuit is not be bound to pay any part of such funds in
bonus awards.   8.    Amendment: Intuit may amend the IPL at any time and from
time to time.   9.    Administration and Discretion: Intuit through its
Compensation Committee or President and Chief Executive Officer and the Director
of Total Rewards has the sole discretion to: (a) adopt such rules, regulations,
agreements and instruments as it deems necessary to administer the IPL;
(b) interpret the terms of the IPL; (c) determine an employee’s eligibility
under the IPL; (d) determine whether a Participant is to receive a bonus award
under the IPL; (e) determine the amount of any bonus award to a Participant;
(e) determine when a bonus award is to be paid to a Participant and whether any
such bonus award should be prorated based on the Participant’s service or other
factors; (f) determine whether a bonus award will be made in replacement of or
as an alternative to any other incentive or compensation plan of Intuit or
acquired business unit or corporation; (f) grant waivers of IPL standard
procedures and policies; (g) correct any defect, supply any omission, or
reconcile any inconsistency in the IPL, any bonus award or any notice to
Participants or a Participant regarding bonus awards; and (h) take any and all
other actions it deems necessary or advisable for the proper administration of
the IPL.   10.    Participation Provides No Guarantee of Employment: Employment
at Intuit and its subsidiaries is at-will. Participation in the IPL in no way
constitutes an employment contract conferring either a right or obligation of
continued employment.

 



--------------------------------------------------------------------------------



 





11.    Governing Law: The IPL will be governed by and construed in accordance
with the laws of the State of California.

Established pursuant to the authority of the Compensation Committee of the Board
of Directors at its August 6, 2001 meeting.

 